Citation Nr: 1415148	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic low back strain, prior to March 24, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain, beginning March 24, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, September 1990 to June 1991, and February 2003 to April 2004.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board remanded this case in March 2012.  The Board finds that the remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The March 2012 remand instructed the RO to adjudicate the claim of entitlement to an increased evaluation for chronic low back strain, evaluated as 10 percent disabling, that was on appeal.  If the benefit sought remain denied, the RO was to furnish a supplemental statement of the case to the Veteran and his representative before the appeal was to be returned to the Board.  

In compliance with the March 2012 remand directive, the Veteran was afforded a VA back examination in March 2012.  In an October 2012 rating decision, the RO increased the evaluation of the Veteran's chronic low back strain to 20 percent, effective March 24, 2012.  Accordingly, the Veteran's claim for an increased evaluation for chronic low back strain has been bifurcated to reflect the "staged" ratings created by this award.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a November 2012 supplemental statement of the case, the RO denied entitlement to an increased evaluation for chronic low back strain rated as 20 percent disabling.

The Veteran's claim to an increased evaluation in excess of 10 percent for chronic low back strain extends from a claim for an increased rating received July 2006.  The November 2012 supplemental statement of the case only addressed the portion of the Veteran's claim after a 20 percent evaluation was granted, effective March 24, 2012.  Because the Veteran's full claim was not adjudicated by the RO, the November 2012 supplemental statement of the case is inadequate and an additional supplemental statement of the case is required.  See 38 C.F.R. § 19.31(b)(2)-(3) (2013).  
 
Additionally, the Veteran was afforded a February 2014 VA back examination.  The February 2014 VA back examination report represents additional pertinent evidence received by the RO because it provides more recent statement of symptoms and testing results pertinent to the Veteran's claim for an increased evaluation for chronic low back strain.  See 38 C.F.R. § 20.1304(c) (2013).  The February 2014 VA examination report was received following notification of certification of the transfer of the record to the Board.  The Veteran did not submit a waiver of RO review and the case must be remanded so that the RO may review the additional evidence.  38 C.F.R. § 20.1304(c).  Id. 

Accordingly, the case is remanded for the following action:

The RO must adjudicate the issues of entitlement to an increased evaluation for chronic low back strain, in excess of 10 percent prior to March 24, 2012, and in excess of 20 percent beginning March 24, 2012.  If the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The supplemental statement of the case must include consideration of any additional evidence added to the claims file, including the February 2014 VA back examination report.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



